Title: From James Madison to Micah Sterling, 15 May 1819
From: Madison, James
To: Sterling, Micah


Sir
Montpr. May 15. 1819
I have recd. your letter of the 7th. inst inclosing the Diploma from the Agriculy. Socy of Jefferson County in the State of N-York.
Valuing as I do the spreading efforts for improving the rural arts, and extending the sphere of domestic manufactures, I can not be insensible to the distinction with wch. I have been honored by an Institution which is organized under such respectable auspices, and is understood to have given already a happy impulse to both those objects. I pray therefore that my acknowlegements may be duly presented, with my best wishes for the increasing success of the Socety, and for an extensive influence of its patriotic example. To yourself I offer my friendly respects.
